                Case 20-10343-LSS           Doc 741       Filed 06/01/20      Page 1 of 1



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re                                                 :   Chapter 11
                                                      :
BOY SCOUTS OF AMERICA and                             :   Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,                                    :
                                                      :   (Jointly Administered)
                                 Debtors.             :
                    MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro
hac vice of Taylor Meehan to represent Agricultural Insurance Company in this action.

                                                 /s/ Bruce W. McCullough
                                                 Bruce W. McCullough (Del. ID 3112)
                                                 Bodell Bové, LLC
                                                 1225 N. King Street, Suite 1000
                                                 P.O. Box 397
                                                 Wilmington, DE 19899-0397
                                                 Phone: 302-655-6749
                                                 Email: bmccullough@bodellbove.com

              CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of California and submit to the
disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or
course of this action. I also certify that I am generally familiar with this Court’s Local Rules and with
Standing Order for District Court Fund effective 8/31/16. I further certify that the annual fee of $25.00
has been paid to the Clerk of Court for District Court.



                                                 ____________________________________
                                                 Taylor Meehan
                                                 Clyde & Co US LLP
                                                 101 Second Street, 25th Floor
                                                 San Francisco, CA 94105
                                                 Phone: (415) 365-9800
                                                 Email: taylor.meehan@clydeco.us

                                    ORDER GRANTING MOTION

         IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




                                                          LAURIE SELBER SILVERSTEIN
        Dated: June 1st, 2020                             UNITED STATES BANKRUPTCY JUDGE
        Wilmington, Delaware
